Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-459

                                          JULY TERM, 2014

 Alan M. Tsefrekas                                     }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
    v.                                                 }    Family Division
                                                       }
                                                       }
 Nancy Tsefrekas                                       }    DOCKET NO. F863-11-12 Cndm

                                                            Trial Judge: Linda Levitt

                          In the above-entitled cause, the Clerk will enter:

        In this pro se appeal from a final divorce judgment, wife contends that the trial court
erred in denying her motion to dismiss for improper service. We affirm.

       The record discloses the following material facts. On November 1, 2012, husband filed a
complaint for divorce. The complaint included a request for temporary custody of the parties’
minor children, and an order enjoining wife from interfering with husband’s personal liberty.
The trial court record indicates that personal service on wife was completed on November 19,
2012, and an Acceptance of Service was filed that day, indicating that wife accepted service of
the summons and complaint and notice of hearing, scheduled for December 7, 2012. The form is
dated November 19, 2012, and signed by wife.

       The record further discloses that, on the same date that she accepted service, wife—who
had since moved out-of-state—appeared at the court to file a motion for emergency relief
seeking the removal of certain livestock from the marital home. That motion was docketed as a
motion in the divorce case, and a hearing was set for December 7, 2012.

        On November 26, 2012, the court denied the motion “as to [the] emergency” and
rescheduled the noticed hearing to December 10, 2012. A notice of hearing was sent to wife
indicating that the previously scheduled December 7, 2012 hearing had been cancelled, and that
a hearing had been set for December 10, 212, on matters pertaining to “Establish[ing] Parental
Rights and Resp.,” “Establish[ing] Parent-Child Contact,” and “Property Division.”

        On November 28, 2012, husband filed his own emergency motion for relief, asserting
that wife had forcibly entered the marital residence to remove personal property. The docket
entries indicate that the court intended to consider the motion on the scheduled hearing date.

        On December 6, 2012, wife filed a motion to continue the hearing, stating that she lacked
the funds to both fly back to Vermont and obtain an attorney, and that an attorney was necessary
to protect both her property interests and her interests as the children’s custodian. Husband’s
counsel opposed the motion, which the court denied, ruling that wife could participate by
telephone.

        At the December 10, 2012 hearing, husband appeared with counsel while wife
participated by telephone, representing herself. The court reviewed with wife a proposed
temporary order submitted by husband granting wife primary physical and legal parental rights
and responsibilities for the parties’ minor children, granting husband sole use of the marital
home, and providing that husband would safely store wife’s property until she could retrieve it.
Wife renewed her request for a continuance at the start of the hearing, asserting that husband had
been “saving up for a lawyer for five months” while she had been supporting the children. The
court noted that it would set a support hearing in the near future, and again denied the motion.
During the ensuing proceeding, the court and parties discussed arrangements for wife to pick up
her personal belongings, wife restated her concern about the lack of an attorney to protect her
“children’s interests and my own financial interest,” and additional information was adduced
about husband’s employment and wife’s ownership of certain income-producing properties in
California. At the conclusion of the hearing, the court reaffirmed wife’s temporary custody of
the children, and indicated that a support hearing would be set for January.

        The court held a child support hearing on January 17, 2013, in which wife again appeared
by telephone, issued a temporary support order that day, and scheduled a further support hearing
for February 2013. In late January, an attorney entered an appearance for wife, and shortly
thereafter filed a motion to dismiss, asserting that wife had not received a copy of the summons
and complaint. Wife submitted an affidavit in support of the motion, stating that she had
appeared personally at the court on November 19, 2012 to file her emergency motion for relief,
had signed the Acceptance of Service provided by the clerk, but had not received the summons
and complaint.* Husband opposed the motion.

         In a written ruling in March 2013, the court denied the motion. The court ruled that, even
if the service here was defective, the defect was waived by wife’s participation in the hearing on
December 10, 2012. See, e.g., Eddins v. O’Neil, 145 Vt. 364, 366 (1985) (reaffirming principle
that “all defects of service . . . are cured by a full, unrestricted appearance” (quotation omitted)).
Wife’s attorney was subsequently granted permission to withdraw, and wife later filed a pro se
motion for reconsideration of the court’s order denying the motion to dismiss. The court denied
the motion. In October 2013, following a contested hearing, the court issued a final judgment of
divorce. This pro se appeal followed.

       Wife contends that the court erred in finding that her participation in the December
hearing was sufficient to constitute a waiver of any defect in service. She asserts that proper
service cannot be waived by her participation in the hearing because she had not actually

       *
          In her affidavit, wife states that she apparently signed the acceptance of service form in
the midst of filing a relief from abuse complaint against husband, and she repeats that argument
on appeal. Because the record reflects that wife filed the motion for emergency relief described
above on November 19, and did not file a request for relief from abuse until November 26,
giving wife the benefit of any doubts, we infer that she meant that she signed the acceptance of
service form at the time she filed the non-RFA emergency motion for relief described above. A
hearing on wife’s November 26 relief from abuse petition, and husband’s reciprocal RFA
petition against wife, was set for December 6. Neither party appeared, and the trial court
dismissed the petition.
                                                   2
received the summons and complaint and did not understand that she was participating in a
hearing relating to husband’s divorce complaint. She claims that she thought the Acceptance of
Service and hearing were solely related to her emergency motion for relief.

        The record supports the trial court’s ruling. First, wife acknowledged signing the
Acceptance of Service, which was strong prima facie evidence that she had been personally
served with the summons and complaint at that time, in compliance with the service-of-process
rule. See V.R.F.P. 4(b)(2)(B)(iii) (service of process in family court proceeding involving
minor children may be effected by personal service); Latimer v. Latimer, 522 S.E.2d 801, 802
(N.C. Ct. App. 1999) (observing that “[a] return of process, including an acceptance of service, is
strong or at least prima facie evidence of the facts stated therein” and subject to rebuttal only by
clear and unequivocal evidence (quotation omitted)).

        Second, as the trial court noted, wife filed a continuance motion prior to the December
hearing, which plainly showed that she had received the hearing notice identifying the subject
matter of the hearing as relating to parental rights and responsibilities, parent-child contact, and
property, all matters plainly related to a divorce proceeding, not merely a motion for emergency
relief. In addition, wife’s continuance motion itself contained the caption and docket number in
the pending divorce action. Further, wife affirmatively raised issues at the hearing concerning
her need for an attorney to protect her interests relating to marital property and child custody,
indicating an awareness of the divorce action and the nature of the proceeding. We note, as well,
that at the later child support hearing in January 2013, wife suggested that she had not been
“properly served with process” but did not claim that she had never actually received the
summons and complaint. Thus, contrary to wife’s claim, the record amply supports the trial
court’s finding that even if wife did not receive the summons and complaint on November 19,
she was fully aware of the nature of the proceeding in which she appeared on December 10.
Accordingly, we find no basis to disturb the judgment.

       Affirmed.



                                                BY THE COURT:


                                                _______________________________________
                                                Marilyn S. Skoglund, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice

                                                _______________________________________
                                                Geoffrey W. Crawford, Associate Justice




                                                 3